DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/13/21.
Claims 1-20 are presented for examination.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 11153508 B2.  

Even though instant application does not claim sensor “wherein the inspection system comprises a digital camera subsystem fixedly mounted in a frame with the frame comprising a location for holding an item to be inspected, wherein the inspection system comprises an image analysis subsystem to computationally post-process image data acquired by the digital camera subsystem, and wherein at least two micro-cameras of the multiple micro-cameras are capable of focusing at different axial planes of the item to inspect curved items”, however not claiming this does not provide instant application a patentable distinction. Because lack of limitation makes the claim broad obvious variation of US Pat. 11153508 B2.

Instant Application 17/500,379
US Pat. 11153508 B2
1. An inspection system comprising a digital camera subsystem, 











wherein the digital camera subsystem comprises an array of multiple micro- cameras, 

wherein each micro-camera comprises a digital image sensor and a lens system that is configured to image a fraction of an item at an image resolution of 20 micrometers or smaller, 

and wherein the digital camera subsystem is configured to detect optical radiation over a field-of-view of 100 mm or more in a diagonal dimension in a single snapshot; 

an image analysis subsystem to process image data acquired by the digital camera subsystem.


1. An inspection system for inspecting items, 

wherein the inspection system comprises a digital camera subsystem fixedly mounted in a frame with the frame comprising a location for holding an item to be inspected, 

wherein the inspection system comprises an image analysis subsystem to computationally post-process image data acquired by the digital camera subsystem, 

wherein the digital camera subsystem comprises an array of multiple micro-cameras, 

wherein each micro-camera comprises a digital image sensor and a lens system that is configured to image a fraction of the item to be inspected at an image resolution of 20 micrometers or smaller, 

and wherein the digital camera subsystem is configured to detect optical radiation over a field-of-view of 100 mm or more in one diagonal dimension in a single snapshot, 


wherein at least two micro-cameras of the multiple micro-cameras are capable of focusing at different axial planes of the item to inspect curved items.



	9.  	Limitations of claims 2 -8 and 10-18 of instant application are obvious over US Pat. 11153508 B2 in view of prior arts discussed under Claim Rejections – 35 USC § 103 of this office action. Same motivation described under Claim Rejections – 35 USC § 103 of this office action is applicable for combining US Pat. 11153508 B2 and stated prior arts discussed under Claim Rejections – 35 USC § 103, because claims 2 -8 and 10-18 of instant application are obvious variation of independent claim.
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnota (U.S. Pub. No. 10438339 B1), in view of Sato (U.S. Pub. No. 20150192529 A 1).

Regarding to claim 1:

1. Czarnota teach an inspection system comprising a digital camera subsystem, 
wherein each micro-camera comprises a digital image sensor (Czarnota col. 7 line 37-40 the illumination system 112 directs the optical energy to illuminate the MPA 140 and micro devices 150 to be imaged at an intensity level sufficient for detection by the sensor in the inspection camera 116)
and a lens system that is configured to image a fraction of an item at an image resolution of 20 micrometers or smaller, and wherein the digital camera subsystem is configured to detect optical radiation over a field-of-view of 100 mm or more in a diagonal dimension in a single snapshot; (Czarnota col. 6 line 50-62 this field of view may be in the range of 1 mm to 100 mm, depending on the configuration of the MPA 140. The spatial resolution should be sufficient to image micro devices 150. Hence, the spatial resolution may be in the range of 0.5 micron to 10 micron, depending on the minimum device feature size to be resolved. With typical digital camera pixel sizes in the range from 1 to 10 micron, this may require magnification in the range from 0.5× to 20×. In an embodiment, a camera pixel size is 5 micron and with a spatial resolution is 1.67 micron, and an optical magnification of 3×. The optical imaging system 114 may also include accommodation for illumination, either off-axis or thru-lens)
an image analysis subsystem to process image data acquired by the digital camera subsystem. (Czarnota col. 5 line 39-47 the bottom surface of the MPA 140 is inspected at operation 222 by the upward facing inspection camera 116, and a software algorithm (e.g. stored on a non-transitory machine-readable storage medium on a host computer 1000 [digital] or elsewhere in the image capture system 110) is used to analyze the captured image to verify the presence or absence, or global offset, of micro devices 150 on the MPA 140 at each micro electro-static assembly (MESA) location)

Czarnota do not explicitly teach wherein the digital camera subsystem comprises an array of multiple micro- cameras.

However Sato teach wherein the digital camera subsystem comprises an array of multiple micro- cameras, (Sato [0195] it is also allowable to increase the number of micro cameras 122 in order to raise the resolution of the micro inspection of the inspection apparatus 102 shown in FIG. 2. In this case, if the cameras interfere with each other, it is also allowable to arrange the plurality of cameras in a zigzag form without arranging the plurality of cameras in one array in the direction perpendicular to the transport direction. Alternatively, the resolution can be also raised in accordance with the following method without increasing the number of micro cameras 122)

Alternatively Sato also teach wherein each micro-camera comprises a digital image sensor (Sato [0058] a line sensor camera, which continuously photographs or picks up the one-dimensional image when the substrate P passes over the inspection position MA, is preferably used. When the line sensor camera is used, the scattered and diffracted lights, which come from the substrate P, can be always picked up at an identical angle. Note that the number of pixels of the image pickup element is preferably at least not less than 30. For example, it is possible to use a CCD camera of 80 .mu.m/pixel.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Czarnota, further incorporating Sato in video/camera technology. One would be motivated to do so, to incorporate wherein the digital camera subsystem comprises an array of multiple micro- cameras. This functionality will improve quality of image.

Regarding to claim 2:

2. Czarnota teach the system of claim 1, Czarnota do not explicitly teach further comprising a frame configured for supporting the item, wherein the frame comprises actuators, wherein the actuators are configured to move the item with a moving distance not more than the entire field of view of the digital camera subsystem.

However Sato teach further comprising a frame configured for supporting the item, wherein the frame comprises actuators, wherein the actuators are configured to move the item with a moving distance not more than the entire field of view of the digital camera subsystem. (Sato Fig. 2 [0055] the transport system 108 is a conveyer in which a plurality of rollers 108 are arranged in the transport direction. Some of the rollers 108a are driving rollers connected to a rotary driving source (not shown), and the substrate P is moved from the upstream side to the downstream side in the transport direction on the rollers 108a. A macro inspection position MA and a micro inspection position Ml exist approximately at the center in the transport direction of the transport system 108. The method for transporting the substrate is not limited to the transport based on the rollers. It is also allowable to perform, for example, the transport based on a linear motor)

Regarding to claim 3:

3. Czarnota teach the system of claim 1, wherein each micro-camera comprises a digital image sensor and a lens system that is configured to image a fraction of the item at an image resolution of 10 micrometers. (Czarnota col. 6 line 50-62 this field of view may be in the range of 1 mm to 100 mm, depending on the configuration of the MPA 140. The spatial resolution should be sufficient to image micro devices 150. Hence, the spatial resolution may be in the range of 0.5 micron to 10 micron, depending on the minimum device feature size to be resolved. With typical digital camera pixel sizes in the range from 1 to 10 micron, this may require magnification in the range from 0.5× to 20×. In an embodiment, a camera pixel size is 5 micron and with a spatial resolution is 1.67 micron, and an optical magnification of 3×. The optical imaging system 114 may also include accommodation for illumination, either off-axis or thru-lens)

Regarding to claim 4:

4. Czarnota teach the system of claim 1, wherein each micro-camera comprises a digital image sensor and a lens system that is configured to image a fraction of the item at an image resolution of less than 5 micrometers. (Czarnota col. 6 line 50-62 this field of view may be in the range of 1 mm to 100 mm, depending on the configuration of the MPA 140. The spatial resolution should be sufficient to image micro devices 150. Hence, the spatial resolution may be in the range of 0.5 micron to 10 micron, depending on the minimum device feature size to be resolved. With typical digital camera pixel sizes in the range from 1 to 10 micron, this may require magnification in the range from 0.5× to 20×. In an embodiment, a camera pixel size is 5 micron and with a spatial resolution is 1.67 micron, and an optical magnification of 3×. The optical imaging system 114 may also include accommodation for illumination, either off-axis or thru-lens)

Regarding to claim 10:

10. Czarnota teach the system in claim 1, wherein the digital camera subsystem comprises multiple arrays of multiple micro- cameras, wherein the multiple arrays are disposed below. (Czarnota Fig. 1 col. 4 line 36-40 an image capture system 110 including an upward facing illumination system 112 and inspection camera 116 is located between the donor substrate stage 102 and the receiving substrate stage 104)

Czarnota do not explicitly teach wherein the digital camera subsystem comprises multiple arrays of multiple micro- cameras, wherein the multiple arrays are disposed above, below, from sides, or at different angles from the sides of the item.

However Sato teach wherein the digital camera subsystem comprises multiple arrays of multiple micro- cameras, wherein the multiple arrays are disposed above, below, from sides, or at different angles from the sides of the item. (Sato Fig. 2, [0058] it is possible to change the angle of the optical axis of the macro camera 112 (receiving angle) by means of the rotary shaft of the arm 112b)

Regarding to claim 11:

11. Czarnota teach the system in claim 1, wherein the array of the multiple micro-camera image sensors is mounted on a printed circuit board. (Czarnota col. 8, line 4-22 light from a light source may be focused by optics into a line coincident with the field of view of the optical imaging system 114 and aligned to the sensor array within the digital inspection camera 116. a digital frame grabber 120 is a printed circuit board (PCB) assembly installed on the image capture system 110 or in a host computer 1000. The PCB assembly may include software (e.g. micro device detection algorithm 1022) stored on a non-transitory machine readable storage medium 118, random access memory (RAM) 122, and a processor 124, such as an application specific integrated circuit (ASIC) or field programmable gate array (FPGA). The frame grabber 120 may be used to command the inspection camera 116 to acquire an image frame and to relay the captured image data from the inspection camera 116 to RAM 122 in the image capture system (e.g. on the frame grabber 120 [PCB] or the inspection camera 116) or in a host computer 1000)

Regarding to claim 12:

12. Czarnota teach the system in claim 1, wherein the digital camera subsystem comprises an illumination unit, wherein the illumination unit is coupled to the digital camera subsystem to be an integrated part of the digital camera subsystem. (Czarnota Fig. 1 col. 4 line 36-40 an image capture system 110 including an upward facing illumination system 112 and inspection camera 116 is located between the donor substrate stage 102 and the receiving substrate stage 104)

Regarding to claim 13:

13. Czarnota teach the system in claim 1, Czarnota do not explicitly teach wherein the digital camera subsystem is mounted on a motion apparatus, wherein the motion apparatus is configured to move the digital camera subsystem to multiple viewing angles to capture images above and from opposite sides of the inspected item.

However Sato teach wherein the digital camera subsystem is mounted on a motion apparatus, wherein the motion apparatus is configured to move the digital camera subsystem to multiple viewing angles to capture images above and from opposite sides of the inspected item. (Sato Fig. 2, [0058] it is possible to change the angle of the optical axis of the macro camera 112 (receiving angle) by means of the rotary shaft of the arm 112b)

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnota (U.S. Pub. No. 10438339 B1), in view of Sato (U.S. Pub. No. 20150192529 A 1), further in view of Jens (U.S. Pub. No. 20180012344 A1).

Regarding to claim 5:

5. Czarnota teach the system of claim 1, Czarnota do not explicitly teach wherein the digital camera subsystem is configured to detect optical radiation over a field-of-view of 8 cm x 12 cm in a single snapshot.

However Jens teach wherein the digital camera subsystem is configured to detect optical radiation over a field-of-view of 8 cm x 12 cm in a single snapshot. (Jens [0055] the cameras 124 are oriented (e.g., horizontally) and positioned to image respective fields of view along the top surface of the plants 103. The cameras 124 may be standard resolution, color video graphics array (VGA) cameras known to a person skilled in the art. For example, the cameras 124 may have a pixel count of 480×640 and image a 27 cm×36 cm field of view)

The motivation for combining Czarnota and Sato as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Czarnota, further incorporating Sato and Jens in video/camera technology. One would be motivated to do so, to incorporate the digital camera subsystem is configured to detect optical radiation over a field-of-view of 8 cm x 12 cm in a single snapshot. This will enhance functionality.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnota (U.S. Pub. No. 10438339 B1), in view of Sato (U.S. Pub. No. 20150192529 A 1), further in view of Pavani (U.S. Pub. No. 20160116419 A1).

Regarding to claim 6:

6. Czarnota teach the system of claim 1, Czarnota do not explicitly teach wherein each micro-camera is coupled to mechanical actuators to control an angle of tilt, a lateral translation and an axial translation of the digital image sensor or the lens system so that at least two micro-cameras comprises different planes of focus.

However Pavani teach wherein each micro-camera is coupled to mechanical actuators to control an angle of tilt, a lateral translation and an axial translation of the digital image sensor or the lens system so that at least two micro-cameras comprises different planes of focus. (Pavani FIG. 2 [0027] cameras are attached to robotic arms [actuators] to achieve translation and rotation. [0035] FIG. 6 Cameras may be repositioned or reoriented using robotic arms. Cameras may also be repositioned or reoriented by attaching them to rails that allow motion of cameras along a predetermined track established by the rail. Furthermore, cameras could be repositioned or reoriented by connecting them to two orthogonally running cables and by pulling or releasing the cables to achieve arbitrary positions and orientations. Pan and tilt mechanical modules having stepper motors could also be used to reorient cameras. Different tilt and translation of camera will accommodate different plane of focus)

The motivation for combining Czarnota and Sato as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Czarnota, further incorporating Sato and Pavani in video/camera technology. One would be motivated to do so, to incorporate each micro-camera is coupled to mechanical actuators to control an angle of tilt, a lateral translation and an axial translation of the digital image sensor or the lens system so that at least two micro-cameras comprises different planes of focus. This functionality will improve user experience.

Regarding to claim 7:

7. Czarnota teach the system of claim 1, Czarnota do not explicitly teach wherein each micro-camera is coupled to mechanical actuators to control an angle of tilt, a lateral translation and an axial translation of the digital image sensor or the lens system to allow the array of micro-cameras to capture an image of the item with portions of the image having different planes of focus.

However Pavani teach wherein each micro-camera is coupled to mechanical actuators to control an angle of tilt, a lateral translation and an axial translation of the digital image sensor or the lens system to allow the array of micro-cameras to capture an image of the item with portions of the image having different planes of focus. (Pavani FIG. 2 [0027] cameras are attached to robotic arms [actuators] to achieve translation and rotation. [0035] FIG. 6 Cameras may be repositioned or reoriented using robotic arms. Cameras may also be repositioned or reoriented by attaching them to rails that allow motion of cameras along a predetermined track established by the rail. Furthermore, cameras could be repositioned or reoriented by connecting them to two orthogonally running cables and by pulling or releasing the cables to achieve arbitrary positions and orientations. Pan and tilt mechanical modules having stepper motors could also be used to reorient cameras. Different tilt and translation of camera will accommodate different plane of focus)

Regarding to claim 8:

8. Czarnota teach the system in claim 1, Czarnota do not explicitly teach wherein the digital image sensors or the lens systems of the multiple micro-cameras are configured to be individually tilted or translated to optimize their viewing angle of the inspected item, wherein the camera subsystem is configured to be steered and aligned as a whole unit.

However Pavani teach wherein the digital image sensors or the lens systems of the multiple micro-cameras are configured to be individually tilted or translated to optimize their viewing angle of the inspected item, wherein the camera subsystem is configured to be steered and aligned as a whole unit. (Pavani FIG. 2 [0027] cameras are attached to robotic arms [actuators] to achieve translation and rotation. [0035] FIG. 6 Cameras may be repositioned or reoriented using robotic arms. Cameras may also be repositioned or reoriented by attaching them to rails that allow motion of cameras along a predetermined track established by the rail. Furthermore, cameras could be repositioned or reoriented by connecting them to two orthogonally running cables and by pulling or releasing the cables to achieve arbitrary positions and orientations. Pan and tilt mechanical modules having stepper motors could also be used to reorient cameras. Different tilt and translation of camera will accommodate different plane of focus. Robotic arms algorithm can be applied for individual micro-cameras as well as a whole unit)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnota (U.S. Pub. No. 10438339 B1), in view of Sato (U.S. Pub. No. 20150192529 A 1), further in view of Raheman (U.S. Pub. No. 20150091891 A1).

Regarding to claim 14:

14. Czarnota teach the system of claim 1, Czarnota do not explicitly teach wherein images acquired by the multiple micro-cameras are processed to provide a 3D view of the inspected item.

However Raheman teach wherein images acquired by the multiple micro-cameras are processed to provide a 3D view of the inspected item. (Raheman [0061] 16. Object Extraction Module (OEM): A set of computer programs that rely on 2D or 3D background and foreground segmentation techniques to extract in real time scene objects from their backgrounds)
The motivation for combining Czarnota and Sato as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Czarnota, further incorporating Sato and Raheman in video/camera technology. One would be motivated to do so, to incorporate wherein images acquired by the multiple micro-cameras are processed to provide a 3D view of the inspected item. This will add functionality.

Regarding to claim 15:

15. Czarnota teach the system in claim 1, Czarnota do not explicitly teach wherein the image analysis subsystem comprises one or more computational processors to process the images acquired from the multiple digital image sensors to extract relevant features comprising defects, or to detect a sample depth map, or to optimize detected image information for a particular viewing purpose either by a human operator or another computer algorithm.

However Raheman teach wherein the image analysis subsystem comprises one or more computational processors to process the images acquired from the multiple digital image sensors to extract relevant features (Raheman [0061] 16. Object Extraction Module (OEM): A set of computer programs that rely on 2D or 3D background and foreground segmentation techniques to extract in real time scene objects [feature] from their backgrounds) comprising defects, or to detect a sample depth map, or to optimize detected image information for a particular viewing purpose either by a human operator or another computer algorithm. (Raheman [0052] multiple Camera Array: Using an array of multiple cameras to record a scene is a more recent technique that is used to generate pixel specific data from multiple perspectives. In this system each pixel carries depth information in addition to the normal RGB data. Such pixel-specific information can be deployed in many different ways, one of which being creating a depth map of the image. An array may comprise of either multiple micro cameras with their own imaging sensors, or a collection of miniaturized micro or nano lenses focusing light from different perspectives on a single processor chip collectively analyzing the entire image information from all perspectives to measure the depth of each pixel from each perspective)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnota (U.S. Pub. No. 10438339 B1), in view of Sato (U.S. Pub. No. 20150192529 A 1), further in view of Jin (U.S. Pub. No. 20090122304 A1)

Regarding to claim 16:

16. Czarnota teach the system in claim 1, Czarnota do not explicitly teach wherein the inspection system is located inside an Equipment Front End Module (EFEM), wherein the inspection system is configured to inspect wafers supported by a robotic arm during a transfer between a Front Opening Unit Pod (FOUP) and a process chamber.

However Jin teach wherein the inspection system is located inside an Equipment Front End Module (EFEM), wherein the inspection system is configured to inspect wafers supported by a robotic arm during a transfer between a Front Opening Unit Pod (FOUP) and a process chamber. (Jin [0074] FIG. 9 which shows the operation of one embodiment, a substrate 22 is picked up from a FOUP (not shown) or an open cassette (not shown) in the equipment front end module (not shown) by the transportation robot arm 27, placed onto the rotational table of the aligner (not shown). The aligner detects the center of the substrate 22 [wafer] as well as its notch, aligns the wafer to the center axis of the rotational table. After alignment is completed, the transport robot arm 27 picks up the substrate 22 from the aligner, places it onto the wafer chuck (not shown) of the inspection and review system 10)

The motivation for combining Czarnota and Sato as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Czarnota, further incorporating Sato and Jin in video/camera technology. One would be motivated to do so, to incorporate the inspection system is located inside an Equipment Front End Module (EFEM), wherein the inspection system is configured to inspect wafers supported by a robotic arm during a transfer between a Front Opening Unit Pod (FOUP) and a process chamber. This functionality will improve efficiency.

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnota (U.S. Pub. No. 10438339 B1), in view of Sato (U.S. Pub. No. 20150192529 A 1), further in view of Khismatullin (U.S. Pub. No. 20170016878 A1).

Regarding to claim 17:

17. Czarnota teach the system in claim 1, Czarnota do not explicitly teach wherein the inspection system is located inside a biological environmental chamber to inspect temperature controlled biological samples.

However Khismatullin teach wherein the inspection system is located inside a biological environmental chamber to inspect temperature controlled biological samples. (Khismatullin [0138] whole blood samples are collected via venipuncture from healthy consenting volunteers. For experimental verification, blood samples are either used for experiments within 4 minutes of collection (to test the viscoelastic properties and coagulability of fresh whole blood) or citrated (10% sodium citrate and 90% blood) and kept on a tube rotator (e.g. Barnstead Thermolyne, Dubuque, Iowa) at room temperature for less than 24 hours (to test stored whole blood). [0013] In Example 1, a rheometry system for the rheological measurement of a biological sample comprises an acoustic levitator further comprising an acoustic reflector, a transducer, a light source, and a camera, and at least one function generator; and a data processing system comprising a computer)
The motivation for combining Czarnota and Sato as set forth in claim 1 is equally applicable to claim 17. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Czarnota, further incorporating Sato and Khismatullin in video/camera technology. One would be motivated to do so, to incorporate the inspection system is located inside a biological environmental chamber to inspect temperature controlled biological samples. This will enhance functionality.

Regarding to claim 18:

18. Czarnota teach the system in claim 1, Czarnota do not explicitly teach wherein the inspection system is disposed in a vicinity of a transparent or semi- transparent optical window for inspecting the item through the transparent or semi-transparent optical window.

However Khismatullin teach wherein the inspection system is disposed in a vicinity of a transparent or semi- transparent optical window for inspecting the item through the transparent or semi-transparent optical window. (Khismatullin [0086] the sample 112 is levitated in space between the transducer 108 and reflector 110, and can be enclosed in a transparent environmental control housing (shown as 140 in FIG. 1D) to maintain stable environment during an experiment. Other configurations are of course possible)

Regarding to claim 20:

20. Claim 20 is rejected for the same reasons as claim 1 above. However Claim 20 has following additional limitation - an inspection system comprising an optical window, wherein the optical window is transparent or semi-transparent; wherein the digital camera subsystem is positioned to provide inspection of the item through the optical window. 

Czarnota do not explicitly teach an inspection system comprising an optical window, wherein the optical window is transparent or semi-transparent; wherein the digital camera subsystem is positioned to provide inspection of the item through the optical window.

However Khismatullin teach an inspection system comprising an optical window, wherein the optical window is transparent or semi-transparent; wherein the digital camera subsystem is positioned to provide inspection of the item through the optical window. (Khismatullin [0086] the sample 112 is levitated in space between the transducer 108 and reflector 110, and can be enclosed in a transparent environmental control housing (shown as 140 in FIG. 1D) to maintain stable environment during an experiment. Other configurations are of course possible)

Allowable subject matter

Regarding to claim 9 and 19:

Claims 9 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482